Citation Nr: 0021009	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.   99-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).     

During the June 1999 hearing the veteran's representative 
stated that the veteran was unable to work due to his PTSD, 
raising the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  This issue is not in appellate status and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected PTSD is manifested by intrusive 
thoughts of Vietnam, partial isolation and difficulty in 
maintaining relationships. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connection disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 


Factual Background

The veteran was initially granted service connection for PTSD 
in September 1993.  At that time, the RO assigned a 10 
percent disability rating.  

An August 1994 report from the Kelley Psychiatric Clinic 
(Kelley) states that the veteran complained of nightmares of 
Vietnam, hypervigilance, and a startle response to loud 
noises.  His Minnesota Multiphasic Personality Inventory II 
(MMPI) scores were invalid due to either reading problems, 
severe psychiatric distress or an effort to magnify his 
complaints and problems.  The diagnostic impression was PTSD.  
The report notes that the veteran's symptoms were fairly 
significant but cautioned that the testing suggested a 
possible effort to magnify his symptomatology in the pursuit 
of a higher VA rating.  

The veteran was afforded a VA psychiatric examination in 
December 1994.  He complained of decreased concentration and 
of a perception of seeing someone hit in the head with a 
bullet.  He had complained of perceptual disturbance and 
intrusive 

thoughts of the war to his private physician.  The examiner 
noted that he had good attention to his grooming.  He 
digressed often, giving a circuitous narrative, requiring 
frequent redirection to complete the examination.  He was 
oriented to time, place and person but could only recall two 
objects out of three after five minutes.  He had difficulty 
recalling digits forward and in reverse.  He was able to 
reverse words.  His mood was one of mild depression without 
unusual emotional reactions.  A Wide Range Achievement Test 
II (WRAT) indicated 10th grade reading and 12th grade math 
skills.  

The diagnoses were PTSD and recurrent major depression.  The 
Global Assessment of Functioning Scale (GAF) was 50 during 
the examination and for the prior year.  The examiner noted 
that most of the veteran's problems were due to forgetfulness 
rather than PTSD symptoms.  His main problems of extreme 
forgetfulness and poor concentration were principally due to 
depression.  However, the examiner stated that the depression 
was not considered to be secondary to his PTSD.  His 
limitation of activities of daily living, his social 
limitations and his occupational limitations were only slight 
due to PTSD alone.  The examiner noted that if the depression 
had been linked to the PTSD, the total affect on the veteran 
would have been a moderate limitation of functioning.

During his hearing before a member of the Board in June 1996 
the veteran testified that his PTSD was affecting his 
concentration and his recent memory.  He was also more 
frustrated than before.  He had a few friends but did not see 
them often.  He was selling insurance and worked for a 
district manager.  They got frustrated with each other.  He 
complained of nightmares, usually around holidays.  He had 
depression and sometimes wanted to get away from it all.  The 
episodes would last for several hours, during which he would 
get away from everyone.  He was sleeping five or six hours a 
night.  He attended church but did not socialize much.  The 
veteran stated that he was being treated by a private 
physician once a month.  No medications had been prescribed 
for his PTSD.  

The veteran's wife testified that about once a week he would 
react to frustration by throwing things or walking away, or 
driving off alone.  She kept extra blankets on the bed 
because he would roll over and act like he was going to hit 
her.  

A February 1998 Kelley report states that the veteran 
continued to have his prior complaints as well as complaints 
of difficulties in maintaining closeness with family and 
friends.  He was not able to work in one place for more than 
a few months at a time.  The recommendation noted that the 
veteran was having rather significant Vietnam residuals and 
that further evaluation within the VA system would be 
necessary to determine whether an increased rating were 
warranted.

During a June 1998 VA PTSD examination the veteran complained 
that his socialization was quite limited, with little family 
contact and no close friends nearby.  He was attending church 
but not socializing with others who attended.  He complained 
of not progressing enough at work to increase his income.  He 
was deeply frustrated and stated that he was fighting 
feelings from the devil and that he heard voices once or 
twice a month telling him to commit suicide.  He felt that he 
was targeted because things did not work out for him.  He was 
working by selling insurance on commission although he had 
been told that his work was too slow and sometimes 
inaccurate.  

The Millon Clinical Multi-axial Inventory II was administered 
but the results were of questionable validity due to a 
pattern of over-endorsing symptoms.  The highest elevations 
did point to significant difficulty in interpersonal 
situations, but further interpretation was not attempted due 
to the questionable validity.  The diagnoses were PTSD and 
schizotypal personality disorder.  The GAF was 50.  

A June 1999 letter from one of the veteran's children states 
that the veteran had a very contrary temperament and that the 
slightest thing could set him off.  He had sudden mood swings 
and his short-term memory was terrible.  His condition 

worsened after seeing a movie about Vietnam about five years 
earlier.  One of the veteran's other children wrote agreeing 
with the other's assessment.  
During the veteran's personal hearing in June 1999 he 
testified that he thought about Vietnam a lot and that that 
upset him, thinking about how he could have been killed.  He 
thought about Vietnam several times a day.  He testified that 
it was hard to concentrate and that he had a short-term 
memory problem.  

The veteran testified that he had tried to sell insurance for 
the past five or six years but he had trouble keeping track 
of customers and making follow-ups.  He also had trouble 
remembering to do paper work.  Sometimes he did not know whom 
he had contacted.  He had to read his presentation because he 
could not remember it.  He stated that he was not that way 
ten years ago.  

He stated that his family told him that he beats around the 
bush and repeats himself a lot.  He has been told that he is 
too pushy.  He stated that he gets angry easily and that 
little things irritated him.  He would get into arguments 
with his kids.  

The veteran testified that he would get depressed to the 
point of tears a lot.  He was being treated by a private 
physician but was not taking any medications.  He felt that 
his condition was degrading so he would even try to hide it 
during examinations.  He found it difficult to talk about.  
He stated that he was a minister and that as such he was 
supposed to help others rather than need help himself.  He 
testified that he had trouble working with women, that he did 
not trust them.  

The veteran's wife testified that they had been married for 
29 years and that the veteran had changed considerably in the 
last five.  He was irritable all the time and any little 
thing would set him off.  He argued with the rest of the 
family.  He was upset that he had to ask for help with 
things.  He had lost accounts for lack of follow-ups.  His 
memory and concentration had gotten worse in the last four or 
five 

years.  He had to be reminded of things several times.  
Reminding him about bills would set him off.  She had to be 
careful not to set him off.  

The veteran stated that his disability had gotten worse, but 
that he would not tell his physician.  He felt that as a 
preacher he was not supposed to have or show that he had any 
problems.  He would obsess over the Vietnam wall and look up 
and print out names until late at night.

Analysis

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides for a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

The June 1998 VA examination report specifically notes that 
the veteran's MMPI scores indicated a pattern of over-
endorsing symptoms, a pattern that had been 

noted in the August 1994 report from the Kelly Psychiatric 
Clinic.  The veteran and his wife testified that he hid 
symptoms from his physician because they were degrading.  The 
Board finds that the assessments by the private and VA 
physicians, persons trained in evaluating psychiatric 
disorders, to be more persuasive than the testimony of the 
veteran and his wife.  The medical testing therefore 
indicates over-reporting of symptoms rather than under-
reporting them.  Additionally, the veteran's current GAF was 
50, the same as in December 1994.  He was still working by 
selling insurance on commission.  The record indicates that 
the veteran's greatest difficulties are his short-term memory 
and lack of concentration.  No medical evidence has been 
submitted to refute the December 1994 assessment that the 
veteran's memory and concentration problems are not due to 
his service-connected PTSD.  Although he and his family 
indicated that he has temper problems, the testing and 
examinations have not indicated an increase in his temper.

Examination of the evidence does not show that the veteran 
suffers from such symptoms as obsessional rituals which 
interfere with routine activities; intermittently illogical 
or obscure speech; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships necessary for the next 
higher evaluation.  The overall disability picture simply 
does not more closely approximate the disability picture 
required for a 70 percent rating.  38 C.F.R. § 4.7.

Finally, the Board notes that the veteran has not asserted 
and the evidence has not shown that his PTSD has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for extra-schedular consideration as 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).


In summary, the Board concludes that a 50 percent disability 
rating for PTSD is appropriate in this case.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased evaluation for PTSD is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

